—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Clinton County) to review a determination of respondents which found petitioner guilty of violating certain prison disciplinary rules.
Following a tier II disciplinary hearing, petitioner, a prison inmate, was found guilty of verbally harassing a staff member and refusing a direct order as a result of an incident wherein he swore at Correction Officer T. Bezio and refused a direct order to lock in his cell. Petitioner’s administrative appeal was unsuccessful and he thereafter commenced this CPLR article 78 proceeding challenging the determination of guilt. We confirm. The clear and detailed misbehavior report authored by Bezio, combined with her testimony at the hearing, was sufficient to substantiate the alleged misconduct (see, Matter of Foster v Coughlin, 76 NY2d 964, 966). Petitioner’s remaining contentions, including his claim of Hearing Officer bias, have been examined and, to the extent that they have been preserved for appellate review, found to be unpersuasive.
Mikoll, J. P., Yesawich* Jr., Peters and Spain, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.